Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/26/2022, 8/2/2021, 5/3/2021, 1/25/2021, 11/2/2020, and 6/29/2020 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, see annotated IDS forms.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 11, 13, 15-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2002/0092377 A1) (hereinafter “Ji”) in view of Sitando, Onias, Gold Leaching in Thiosulfate-Oxygen Solutions, Thesis, Murdoch University, published 2017 (hereinafter “Sitando”).

Regarding claim 1, 9, and 17, Ji teaches a method of recovering precious metals from a variety of materials, including refractory carbonaceous or sulfidic ores, double refractory ores, oxide ores, nonrefractory sulfidic ores, and ores also containing copper minerals and other materials derived from such ores (Ji, [0016]). Ji also teaches that a precious metal-bearing material is subjected to wet grinding with a recycled thiosulfate leach solution and water to form a slurry (Ji, [0043]). Moreover, Ji teaches that the thickened slurry is added to fresh makeup thiosulfate and is subjected to leaching in the presence of oxygen, i.e., oxidant (Ji, [0046] and [0050]). Ji also teaches that the conditioned slurry is subjected to a resin-in-pulp treatment to extract the precious metal from the conditioned slurry, where a preferred resin includes an anion exchange resin and the resin will become “loaded” with the dissolved precious metals, typically at least about 99% of the precious metals in the leach slurry will be “loaded” or adsorbed onto the resin (Ji, [0078-0080]). 
Additionally, Ji teaches that preferably the copper concentration is no more than about 20ppm, more preferably no more than about 15 ppm, and even more preferably no more than about 10 ppm (Ji, [0054]). Ji also teaches that the loaded resin beads are contacted with an eluant to strip or elute adsorbed precious metals into the eluate and form a pregnant solution containing at least most of the precious metal on the resin and a stripped resin (Ji, [0087]).

The variety of materials containing precious metals of Ji corresponds to (b) providing a precious metal-bearing material having a first precious metal thiosulfate leaching value in an absence of contact with the particulate carbon-based material of claim 1 of the present invention. 
The thiosulfate solution and oxygen reduction of Ji corresponds to the thiosulfate and oxidant of the present invention. The combination of the various precious metal containing materials, thiosulfate solution, and oxygen of Ji corresponds to (c) contacting the precious metal-bearing material with the particulate carbon-based material, thiosulfate, and an oxidant to form a slurry of claim 1 of the present invention. Moreover, the use of an anion exchange resin to “load” the precious metals into the resin of Ji corresponds to an anion exchange resin of step (c) of the present invention. 
The leaching process of Ji corresponds to (d) leaching a precious metal from the slurried precious metal-bearing material to form a leaches precious metal-bearing material, wherein the anion exchange resin has a greater affinity for the leached precious metal than the particulate carbon-based material and wherein the slurried precious metal-bearing material has a second precious metal thiosulfate leaching value that is more than the first precious metal thiosulfate leaching value of claim 1 of the present invention. The copper concentration being no more than about 20 ppm of Ji corresponds to wherein the leaching is performed in the substantial absence of added copper of claim 1 of the present invention. 

However, Ji does not explicitly disclose providing a particulate carbon-based material comprising one or more of activated carbon, activated charcoal, coke, hard carbon derived from at least one of coconut shells and elemental carbon, a calcined resin, and mixtures thereof. 
With respect to the difference Sitando teaches the dissolution of gold from gold powder and various gold ores in the presence of activated carbon (Sitando, Abstract, pg. ii).
As Sitando expressly teaches, adding activated carbon during the leaching process, enhances the oxidation of gold by removing the surface passivating species, enhancing the oxygen reduction reaction by galvanic interaction, and facilitating gold dissolution by the formation of an interim species (Sitando, Abstract, pg. iii). Moreover, activated carbon enhances the degradation of tetrathionate to trithionate and thiosulfate which stabilizes gold in solution and/or compete with gold (I) thiosulfate for the adsorption sites (Sitando, Abstract, pg. iv). 
Ji and Sitando are analogous art as they are both drawn to leaching precious metals from ores using thiosulfates (Ji, Abstract; Sitando, Abstract).
In light of the motivation to add activated carbon to the combined slurry of Sitando, it therefore would have been obvious to one of ordinary skill in the art to add activated carbon to the slurry of Ji in order to enhance the oxidation of gold, enhance the oxygen reduction reaction, facilitate gold dissolution, and enhance the degradation of tetrathionate to trithionate and thiosulfate which stabilizes gold in solution and/or compete with gold (I) thiosulfate for the adsorption sites (Sitando, Abstract, pg. iii-iv), and thereby arrive at the present invention. 
The activated carbon as part of the dissolution process of Sitando corresponds to (a) providing a particulate carbon-based material comprising one or more of activated carbon, activated charcoal, coke, hard carbon derived from at least one of coconut shells and elemental carbon, a calcined resin, and mixtures thereof of claim 1 of the present invention.

The mixing of the precious metal containing material, thiosulfate, activated carbon, and anion exchange resin of Ji in view of Sitando corresponds to a) contacting a gold-bearing material with a carbon-based material and one or more of a thiosulfate lixiviant and an anion exchange resin to form a slurry, the carbon-based material comprising one or more of activated carbon, activated charcoal, coke, hard carbon derived from at least one of coconut shells and elemental carbon, a calcined resin, and mixtures thereof of claim 9 of the present invention. Subjecting the heated slurry to leaching in the presence of oxygen of Ji in view of Sitando corresponds to b) thereafter contacting the slurry with an oxidant to leach gold from the gold-bearing material to form a leached gold-bearing material and deposit the leached gold onto the anion exchange resin to form a gold-containing anion exchange resin of claim 9 of the present invention. 
The use of an eluant to remove the precious metals from the ion exchange resin of Ji in view of Sitando corresponds to c) contacting the gold-containing anion exchange resin with an eluant to from a gold- containing eluant and a barren ion exchange resin for recycle to the contacting (a) of claim 9 of the present invention. 

The mixing of the precious metal containing material, thiosulfate, activated carbon, and anion exchange resin of Ji in view of Sitando corresponds to a) contacting a precious metal-bearing material with a particulate carbon-based material, thiosulfate, and an anion exchange resin to form a slurry comprising a slurried precious metal-bearing material, wherein the precious metal-bearing material has a first precious metal thiosulfate leaching value in an absence of contact with the particulate carbon-based material and wherein the particulate carbon-based material comprises one or more of activated carbon, activated charcoal, coke, hard carbon derived from at least one of coconut shells and elemental carbon, a calcined resin, and mixtures thereof of claim 17 of the present invention. 
Subjecting the heated slurry to leaching in the presence of oxygen of Ji in view of Sitando corresponds to b) contacting the slurry with an oxidant to leach a precious metal from the slurried precious metal-bearing material to form a leached precious metal-bearing material, wherein the anion exchange resin has a greater affinity for the leached precious metal than the particulate carbon-based material and wherein the slurried precious metal-bearing material has a second precious metal thiosulfate leaching value that is more than the first precious metal thiosulfate leaching value of claim 17 of the present invention. The copper concentration preferably being no more than 10 ppm of Ji in view of Sitando corresponds to the total copper concentration in the slurry is no more than about 10 ppm of claim 17 of the present invention. 

Regarding the weight ratio of the precious metal-bearing material to particulate carbon-based material is more than 125:1 or 100:1 (claims 9 and 17), it would have been obvious to one of ordinary skill in the art to select a weight ratio of more than 125:1 of Ji in view of Sitando in order to enhance gold recovery due to routine optimization of the leaching process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claims 2 and 18, given that Ji in view of Sitando does not expressly teach pretreating the gold powder or various gold ores with the activated carbon (Ji, Abstract; Sitando, Abstract), it is clear that the precious metal-bearing material is free of pretreatment by prior contact with the particulate carbon-based material and the oxidant, as presently claimed. 
Regarding the weight ratio of the precious metal-bearing material to particulate carbon-based material is more than 125:1 or 100:1, it would have been obvious to one of ordinary skill in the art to select a weight ratio of more than 125:1 of Ji in view of Sitando in order to enhance gold recovery due to routine optimization of the leaching process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claims 3, 11, and 19, Ji also teaches that the ground ore slurry is mixed with sodium thiosulfate reagent, then the autoclave is sealed and pressurized to 100 psig oxygen with pure oxygen gas, i.e., the oxygen is added after the thiosulfate was added (Ji, [0107]). Moreover, Ji teaches that the various materials can include oxide ores , i.e., the ore contains more oxides than sulfides (Ji, [0016]). Ji also teaches in the examples that the organic carbon ranges from 1.3-1.46% of the total gold ores, i.e., substantially free of organic carbon (Ji, Examples 1-7). 

The contact of the crushed ore slurry with thiosulfate before oxygen is introduced of Ji corresponds to wherein the precious metal-bearing material is contacted with at least most of the thiosulfate lixiviant before contact with the oxidant of the present invention. The compositions of the ores of Ji corresponds to wherein the precious metal-bearing material contains more oxides than sulfides, wherein the precious metal-bearing material is substantially free of organic carbon before contact with the particulate carbon-based material of the present invention. The addition of carbon increasing the efficiency of the leaching process of Ji in view of Sitando corresponds to wherein the precious metal-bearing material is refractory to thiosulfate leaching and wherein a gold recovery by thiosulfate leaching of the gold-bearing material in an absence of prior contact with the carbon-based material is less than a gold recovery by thiosulfate leaching of the gold-bearing material after prior contact with the carbon- based material of the present invention. 


Regarding claims 7, 13, and 22, Ji also teaches that the ground ore slurry is mixed with sodium thiosulfate reagent, then the autoclave is sealed and pressurized to 100 psig oxygen with pure oxygen gas, i.e., the oxygen is added after the thiosulfate was added (Ji, [0107]). Moreover, Ji teaches that the anion exchange resin is preferably a strong base resin (Ji, [0078]). The anion exchange resin being a strong base resin of Ji corresponds to wherein the anion exchange resin comprises a strong-base or a medium-base resin of claims 7, 13, and 22 of the present invention.
It is noted that the present claims require “wherein the precious metal-bearing material is contacted with at least most of the thiosulfate before the precious metal-bearing material is contacted with at least most of the particulate carbon-based material”, while Ji in view of Sitando discloses combining the gold ores, thiosulfate, anion exchange resin, and activated carbon in no particular order, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including “wherein the precious metal-bearing material is contacted with at least most of the thiosulfate before the precious metal-bearing material is contacted with at least most of the particulate carbon-based material”, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

Regarding claims 8, 15, and 23, while Ji teaches using gold ores that contain 1.30-1.46% of organic carbon (Ji, Examples 1-7), Ji also teaches the use of a wide variety of materials as the starting ores (Ji, [0016]), it is also known in the art that gold ores, substantially free of organic carbon can be used in these processes as evidenced by Sitando, which teaches the characterization of ores/concentrates where all of the gold ores are substantially free of organic carbon before contact with the particulate carbon-based material, i.e., less than about 0.01 wt.% organic carbon (Sitando, pg. 185, Tables 6.1 and 6.2). 
It is noted that the present claims require “wherein the precious metal-bearing material is contacted with at least most of the anion exchange resin before the precious metal-bearing material is contacted with at least most of the particulate carbon-based material”, while Sitando in view of Fleming discloses combining the gold ores, thiosulfate, ion exchange resin, and activated carbon in no particular order, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including “wherein the precious metal-bearing material is contacted with at least most of the anion exchange resin before the precious metal- bearing material is contacted with at least most of the particulate carbon-based material”, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

Regarding claim 16, Ji also teaches that the slurry, containing the ground ore and recycled thiosulfate leach solution, has from about 0.05-0.1M thiosulfates (Ji, [0043]). Moreover, Ji teaches that the leach slurry is substantially free of copper ions and preferably contains no more than about 15ppm copper ions (Ji, [0021]). The range of Ji overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	





Claims 4-6, 10, 12, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view Sitando as applied to claims 1, 9, and 17 above, and further in view of Choi et al. (US 2014/0356225 A1) (hereinafter “Choi”).

Regarding claims 4 and 6, Ji also teaches that a cyanide lixiviant can be used for recovering precious metals from ores and that the various materials for recovery include oxide ores, nonrefractory sulfidic ores, and ores containing copper minerals (Ji, [0003] and [0016]). Moreover, Ji teaches that the ground ores are crushed to a particle size of less than 300µm, and preferably 75µm or less (Ji, [0043]). Sitando also teaches the average particle size of carbon used is approximately 2 mm, i.e., the particle size of carbon is greater than the average particle size of the gold ores (Sitando, pg. 96). 
The gold ores that can be extracted by cyanide of Ji corresponds to wherein the precious metal-bearing material is an oxide ore that is amenable to precious metal recovery by cyanidation of claim 4 of the present invention. The particles sizes of the carbon and gold ores of Ji in view of Sitando corresponds to wherein the precious metal-bearing material has an average precious metal-bearing material particle size, wherein the particulate carbon-based material has an average carbon particle size, and wherein the average carbon particle size is more than the average precious metal-bearing material particle size of claim 4 of the present invention. 
Given that the anion exchange resin of Ji is added to the slurry, it therefore would have been obvious to one of ordinary skill in the art to contact at least most of the anion exchange resin with the precious metal-bearing material before contact with the oxidant absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including add most of the anion exchange resin before the oxidant, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

However, Ji and Sitando do not expressly disclose further comprising: after the leaching (d), removing the particulate carbon-based material from the leached precious metal-bearing material by screening.
With respect to the difference, Choi teaches a process for recovering precious metals from precious metal-containing material (Choi, [0002]). Choi also teaches removing carbon from the slurry by screening, which generally requires about 95% or more of the carbon to be retained on the screen while about 90% or more of the precious metal-containing material passes through the screen (Choi, [0019]). 
As Choi expressly teaches, the removal of the carbon-based material allows for the material to be recycled and reused, thereby decreasing operating costs (Choi, [0021]). 
Ji, Sitando, and Choi are analogous art as they are all drawn to a process for recovering precious metal using thiosulfate solutions (Ji, Abstract; Sitando, Abstract; Choi, Abstract).
In light of the motivation to remove the carbon-based materials using a screen as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use a screen to remove the activated carbon after the leaching step of Ji in view of Sitando in order to be able to recycle and reuse the activated carbon thereby decreasing operating costs, and thereby arrive at the present invention. 
The use of a screen to remove the carbon-based materials of Choi corresponds to after the leaching (d), removing the particulate carbon-based material from the leached precious metal-bearing material by screening of claim 4 of the present invention. The removal of 95% or more of the carbon-based materials of Choi corresponds to further comprising removing at least about 95% of the particulate carbon-based material from slurry after the leaching (d) of claim 6 of the present invention. 

Regarding claims 10 and 14, Ji teaches that the ground ores are crushed to a particle size of less than 300µm, and preferably 75µm or less (Ji, [0043]). Sitando also teaches the average particle size of carbon used is approximately 2 mm, i.e., the particle size of carbon is greater than the average particle size of the gold ores (Sitando, pg. 96).
The particles sizes of the carbon and gold ores of Ji in view of Sitando corresponds to wherein the precious metal-bearing material has an average precious metal-bearing material particle size, wherein the particulate carbon-based material has an average carbon particle size, and wherein the average carbon particle size is more than the average precious metal-bearing material particle size of claim 10 of the present invention. 
Given that Ji in view of Sitando does not expressly teach pretreating the gold powder or various gold ores with the activated carbon (Sitando, Abstract), it is clear that the precious metal-bearing material is free of pretreatment by prior contact with the particulate carbon-based material and the oxidant, as presently claimed.

However, Ji and Sitando do not expressly disclose further comprising after the contacting (c) removing the carbon-based material from the leached gold- bearing material to form a carbon-depleted slurry, wherein the carbon-based material is removed by screening.
With respect to the difference, Choi teaches a process for recovering precious metals from precious metal-containing material (Choi, [0002]). Choi also teaches removing carbon from the slurry by screening, which generally requires about 95% or more of the carbon to be retained on the screen while about 90% or more of the precious metal-containing material passes through the screen (Choi, [0019]). 
As Choi expressly teaches, the removal of the carbon-based material allows for the material to be recycled and reused, thereby decreasing operating costs (Choi, [0021]). 
In light of the motivation to remove the carbon-based materials using a screen as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use a screen to remove the activated carbon after the leaching step of Ji in view of Sitando in order to be able to recycle and reuse the activated carbon thereby decreasing operating costs, and thereby arrive at the present invention. 
The use of a screen to remove the carbon-based materials of Choi corresponds after the contacting (c) removing the carbon-based material from the leached gold- bearing material to form a carbon-depleted slurry, wherein the carbon-based material is removed by screening of claim 4 of the present invention. The removal of 95% or more of the carbon-based materials of Choi corresponds to wherein at least about 95% of the carbon-based material is removed from the leached gold-bearing material of claim 14 of the present invention.

Regarding claim 20, Ji also teaches that a cyanide lixiviant can be used for recovering precious metals from ores and that the various materials for recovery include oxide ores, nonrefractory sulfidic ores, and ores containing copper minerals (Ji, [0003] and [0016]). Moreover, Ji teaches that the ground ores are crushed to a particle size of less than 300µm, and preferably 75µm or less (Ji, [0043]). Sitando also teaches the average particle size of carbon used is approximately 2 mm, i.e., the particle size of carbon is greater than the average particle size of the gold ores (Sitando, pg. 96).
The gold ores that can be extracted by cyanide of Ji corresponds to wherein the precious metal-bearing material is an oxide ore that is amenable to precious metal recovery by cyanidation of claim 20 of the present invention. The particles sizes of the carbon and gold ores of Ji in view of Sitando corresponds to wherein the precious metal-bearing material has an average precious metal-bearing material particle size, wherein the particulate carbon-based material has an average carbon particle size, and wherein the average carbon particle size is more than the average precious metal-bearing material particle size of claim 20 of the present invention. 
Given that the anion exchange resin of Ji is added to the slurry, it therefore would have been obvious to one of ordinary skill in the art to contact at least most of the anion exchange resin with the precious metal-bearing material before contact with the oxidant absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including add most of the anion exchange resin before the oxidant, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

However, Ji and Sitando do not expressly disclose further comprising: after the contacting (b), removing at least about 95 wt. % of the particulate carbon-based material from the leached precious metal-bearing material by screening.
With respect to the difference, Choi teaches a process for recovering precious metals from precious metal-containing material (Choi, [0002]). Choi also teaches removing carbon from the slurry by screening, which generally requires about 95% or more of the carbon to be retained on the screen while about 90% or more of the precious metal-containing material passes through the screen (Choi, [0019]). 
As Choi expressly teaches, the removal of the carbon-based material allows for the material to be recycled and reused, thereby decreasing operating costs (Choi, [0021]). 
In light of the motivation to remove the carbon-based materials using a screen as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use a screen to remove the activated carbon after the leaching step of Ji in view of Sitando in order to be able to recycle and reuse the activated carbon thereby decreasing operating costs, and thereby arrive at the present invention. 
The use of a screen to remove of 95% or more of the carbon-based materials of Choi corresponds to after the contacting (b), removing at least about 95 wt. % of the particulate carbon- based material from the leached precious metal-bearing material by screening of claim 20 of the present invention. 

Regarding claims 5, 12, and 21, Ji also teaches that the optimum solution thiosulfate concentration maintained during leaching is preferably about 0.005-2 M, and more preferably from 0.05-0.2M (Ji, [0046]). Moreover, Ji teaches the pH during leaching is about 7-12 and the oxidation-reduction potential preferably ranges from about 100-350mV vs. the standard hydrogen electrode (Ji, [0054]). Ji further teaches that the total amount of added copper is no more than about 20 ppm, preferably no more than 10 ppm, i.e., can be zero ppm (Ji, [0054]). 

However, Ji and Sitando do not explicitly disclose wherein a rate of contact of molecular oxygen with the slurry during the leaching (d) is at least 0.10 L 02/L slurry/min and wherein a weight ratio of the precious metal-bearing material to particulate carbon-based material is more than about 100:1.
With respect to the difference, Choi teaches the rate of sparging of molecular oxygen through the slurry typically ranges from about 0.05-5 and more typically from about 0.10-2.5 LO2/L slurry/min, and the weight ratio of the carbon-based material to the precious metal-bearing material can vary depending on the requirements of the specific ore, but can range from about 1:3 to 1:0.01, i.e., 1:100 (Choi, [0039-0040]). 
As Choi expressly teaches, the process conditions are adjusted to optimize precious metal recovery (Choi, [0039])
In light of the motivation to have the rate of sparging of molecular oxygen through the slurry and the weight ratio as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use the process conditions in Ji in view of Sitando in order to optimize precious metal recovery, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Regarding the weight ratio of the precious metal-bearing material to particulate carbon-based material is more than 200:1, it would have been obvious to one of ordinary skill in the art to select a weight ratio of more than 200:1 of Ji in view of Sitando and Choi in order to enhance gold recovery due to routine optimization of the leaching process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Response to Arguments
In response to the amendment to the abstract, the previous objection to the specification is withdrawn.
In response to the amendment to the specification to include the missing numbers from the drawings, the previous objections to the drawings are withdrawn.
In response to the amendments to claims 5 and 12, the previous claim objections are withdrawn. 
Regarding the arguments pertaining to Sitando having a high concentration of copper ions in the leaching solution (Remarks, pg. 10-11, the Examiner has found a new reference, namely Ji, to teach the copper concentrations. Therefore, Sitando is only used as teaching reference in order to teach adding activated carbon to the leaching process. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Regarding the arguments pertaining to the weight ratio of the gold-bearing material to carbon-bearing material (Remarks, pg. 12-14), it would have been obvious to one of ordinary skill in the art to select a weight ratio of more than 200:1 of Ji in view of Sitando and Choi in order to enhance gold recovery due to routine optimization of the leaching process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738